212 Va. 127 (1971)
ELIZABETH GARDNER HINES LANCASTER
v.
CHARLES OLIVER LANCASTER.
Record No. 7571.
Supreme Court of Virginia.
September 1, 1971.
E. C. Ferguson, Jr.,    for appellant.
Thomas L. Woodward, Sr. (Thomas L. Woodward, Jr.,    on brief), for appellee.
Present, All the Justices.
Court not having adjudicated that separation was caused by wife's fault or misconduct, husband was not relieved of his obligation to support wife after no-fault divorce.  Divorce decree reversed and case remanded for finding respecting husband's obligation to provide and life's need for support and adjudication respecting alimony.
Appeal from a decree of the Circuit Court of the City of Suffolk.  Hon. James C. Godwin, judge presiding.
Per Curiam.
Charles Oliver Lancaster brought this suit for a divorce from his wife, Elizabeth Gardner Hines Lancaster, on the ground of desertion.  By cross-bill the wife sought separate maintenance from the husband, alleging that he deserted her.  After the court had decided that neither party was entitled to a divorce, the husband filed an amended bill seeking a no-fault divorce on the ground of separation for two years.  Code | 20-91(9).
By a final decree, the court granted a no-fault divorce, but awarded no alimony to the wife.  The wife appeals, contending that the court should have awarded alimony.
The court not having adjudicated that the separation was caused by the wife's fault or misconduct, the husband was not relieved of his obligation to support her after the divorce.     Guy     Guy,    210 Va. 536, 172 S.E.2d 735 (1970).  The court awarded the wife no alimony, *128 however, without any finding respecting the husband's ability to provide for her support or her need for support.  We therefore reverse the decree appealed from and remand the case for a finding and adjudication respecting alimony.
Reversed and remanded.